Citation Nr: 0007290	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-11 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a claimed right leg 
disorder, including arthritis in the right knee.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to October 
1992.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a December 1996 decision of the RO.  



FINDING OF FACT

The veteran's claim of service connection for a right leg 
disorder is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a right leg disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In a recent letter from the Under Secretary for Benefits, it 
was directed that service medical records and VA medical 
center records are to be requested in all cases.  See VBA 
Letter 20-99-60 (Aug. 30, 1999).  These are records 
considered to be in VA custody.  Id.  

Although service medical records that establish in-service 
treatment of a right leg injury are not in the record, the 
veteran alleges that he suffered a right leg injury in 1986 
while in service.  

Furthermore, in an October 1996 report of VA medical 
examination, it was noted that the veteran had fractured the 
right tibia, which had been treated with intramedullary 
rodding, in service with current right knee pain and a well-
healed scar over the knee and patellar tendon.  The report 
included a diagnosis of status post right tibial fracture.  
Additionally, an October 1996 radiology diagnostic report of 
the right knee noted an intramedullary metallic rod that 
extended into the proximal metaphysis and proximal shaft of 
the right tibia.  

Given the veteran's credible assertions of in-service right 
leg injury and the medical evidence of current disability due 
to those injuries, the Board finds the claim of service 
connection for right leg disorder to be well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.303(d).  



ORDER

As the claim of service connection for a right leg disorder 
is well grounded, the appeal to this extent is allowed 
subject to further action as discussed hereinbelow.  




REMAND

In the veteran's September 1996 claim for VA benefits, he 
asserted that he suffered an injury to his left knee while 
playing football in Germany in 1984 and a right leg injury 
while playing football at Fort Hood, Texas in 1986.  He also 
asserted that he had arthritis in both knees.  The RO was 
unable to obtain the veteran's service medical records.  

A November 1996 response from the National Personnel Records 
Center (NPRC) informed the RO that the veteran's service 
medical records were located at VA's Records Management 
Center (RMC).  A November 1996 response from the RMC stated 
that it had recently transferred the veteran's service 
medical records to the RO.  

In a November 1996 letter, the RO informed the veteran that 
it had exhausted all means available in attempting to obtain 
his service medical records.  Additionally, the RO explained 
that VA would "make a thorough and complete effort to get 
the veteran's records."  

The Board observes that the veteran noted in his September 
1996 claim that he was treated for his injuries at the base 
hospital in Germany, at the base hospital in Fort Hood, Texas 
and at Richland Memorial Hospital in Columbia, South 
Carolina.  Additionally, the veteran submitted an October 
1986 service medical record, regarding an unstable left knee, 
from the orthopedic clinic at the Darnall Army Hospital at 
Fort Hood, Texas and a November 1990 service medical record 
from the orthopedic clinic at Moncrief Army Community 
Hospital which contained a diagnosis of chondromalacia.  

Furthermore, the veteran testified at a November 1998 RO 
hearing that he had also been treated at Fort Jackson and at 
Spartanburg Regional Hospital for the right leg disability.  
The veteran requested VA's assistance in obtaining his 
service medical records and noted that his point of 
separation from active duty was Fort Jackson, with some 
recruitment duty in Spartanburg.  The record does not include 
requests for service records from the RO to the various 
facilities identified by the veteran.  

The Board recognizes that the RO has previously contacted the 
NPRC and the RMC in an attempt to obtain the veteran's 
service medical records.  However, the veteran has provided 
additional sources for the information.  As required by 
38 C.F.R. § 3.159, "[w]hen information sufficient to 
identify and locate necessary evidence is of record, the 
Department of Veteran's Affairs shall assist a claimant by 
requesting, directly from the source, existing evidence which 
is either in the custody of military authorities or 
maintained by another Federal agency."  

Given the VA medical evidence in the record and the absence 
of the veteran's service medical records, the veteran should 
be afforded an additional VA examination.  Also, the RO 
should use all available resources to make further attempts 
to obtain the veteran's service medical records.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should use all available 
resources to obtain the veteran's service 
medical records in order to develop the 
record further.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for any right leg disability 
since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  The RO should schedule the veteran 
for a VA medical examination to determine 
the nature and likely etiology of the 
claimed right leg disorder.  The claims 
folder should be made available to and 
reviewed by the examiner.  Based on a 
review of the case, the examiner should 
identify all current right leg 
disabilities and provide an opinion as to 
whether it is at least as likely as not 
that he has right leg disability due to 
disease or injury which was incurred in 
or aggravated by service, as claimed by 
the veteran.  A complete rationale for 
each opinion expressed must be provided.  
The report of the examination should be 
associated with the veteran's claims 
folder.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claim.  Due consideration should be given 
to all pertinent laws and regulations.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
supplemental statement of the case, which 
should include all pertinent laws and 
regulations, and be afforded an 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



